
	
		I
		111th CONGRESS
		2d Session
		H. R. 5581
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2010
			Mr. Kind (for himself
			 and Mr. Higgins) introduced the
			 following bill; which was referred to the Committee on Ways and Means, and in
			 addition to the Committee on Science and
			 Technology, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make
		  qualified biogas property eligible for the energy credit and to permit new
		  clean renewable energy bonds to finance qualified biogas
		  property.
	
	
		1.Incentives for qualified
			 biogas property
			(a)Incentives for
			 qualified biogas property made eligible for the energy credit
				(1)In
			 generalSubparagraph (A) of
			 section 48(a)(3) of the Internal Revenue Code of 1986 is amended by striking
			 or at the end clause (vi), by inserting or at the
			 end of clause (vii), and by adding at the end the following new clause:
					
						(viii)qualified biogas
				property,
						.
				(2)Qualified biogas
			 propertySubsection (c) of section 48 of such Code is amended by
			 adding at the end the following new paragraph:
					
						(5)Qualified biogas
				property
							(A)In
				generalThe term qualified biogas property means
				property comprising a system which—
								(i)uses anaerobic
				digesters (alone or in combination with other biological, chemical, thermal, or
				mechanical processes) to convert biomass (as defined in section 45K(c)(3)) into
				a gas which consists of not less than 52 percent methane, and
								(ii)captures such gas
				for use as a fuel.
								(B)Inclusion of
				certain cleaning and conditioning equipmentSuch term shall
				include any property which cleans and conditions the gas referred to in
				subparagraph (A) for use as a fuel.
							(C)TerminationNo
				credit shall be determined under this section with respect to any qualified
				biogas property for any period after December 31,
				2016.
							.
				(3)Qualified biogas
			 property made eligible for 30 percent creditClause (i) of
			 section 48(a)(2)(A) of such Code is amended by striking and at
			 the end of subclause (III) and by adding at the end the following new
			 subclause:
					
						(V)qualified biogas property,
				and
						.
				(4)Denial of double
			 benefitSubsection (e) of section 45 of such Code is amended by
			 adding at the end the following new paragraph:
					
						(12)Coordination
				with energy credit for qualified biogas propertyThe term qualified facility
				shall not include any facility which produces electricity from gas produced by
				qualified biogas property (as defined in section 48(c)(5)) if a credit is
				determined under section 48 with respect to such property for the taxable year
				or any prior taxable
				year.
						.
				(5)Effective
			 dateThe amendments made by this subsection shall apply to
			 periods after December 31, 2010, in taxable years ending after such date, under
			 rules similar to the rules of section 48(m) of the Internal Revenue Code of
			 1986 (as in effect on the day before the date of the enactment of the Revenue
			 Reconciliation Act of 1990).
				(b)Qualified biogas
			 property made eligible for financing with new clean renewable energy
			 bonds
				(1)In
			 generalParagraph (1) of
			 section 54C(d) of the Internal Revenue Code of 1986 is amended by inserting
			 , or a qualified biogas property (as defined in section
			 48(c)(5)), before owned by.
				(2)Effective
			 dateThe amendment made by this subsection shall apply to
			 obligations issued after the date of the enactment of this Act.
				(c)Study of
			 biogasThe Secretary of the Treasury shall enter into an
			 agreement with the National Renewable Energy Laboratory to undertake a study of
			 biogas. Such agreement shall provide for a written report to be submitted to
			 Congress not later than 2 years after the date of the enactment of this Act.
			 Such report shall address the following issues:
				(1)The quality of
			 biogas, including a comparison of biogas to natural gas and the identification
			 of any components of biogas which make it unsuitable for injection into
			 existing natural gas pipelines.
				(2)Methods for
			 obtaining the highest energy content in biogas, including the use of
			 co-digestion and identifying the optimal feed mixture.
				(3)Recommendations
			 for the expansion of biogas production, including an analysis of the extent to
			 which increasing the methane content of biogas would result in its greater use
			 and an analysis of how the expanded use of biogas could help meet the growing
			 energy needs of the United States.
				
